Citation Nr: 1530863	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss with otitis media.

2.  Entitlement to an increased disability for service-connected bilateral otitis externa, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1989.  He also served in the Army National Guard from September 1989 to July 1993, which service included a period of active duty for training in June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the Board remanded these matters for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by hearing impairment during the entire appeal period no worse than Level II in the right ear and Level III in the left ear and the is contemplated by the noncompensable schedular rating.  

2.  The Veteran's otitis externa disability results in no more than symptoms contemplated and appropriately compensated by the assigned 10 percent schedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.87, Diagnostic Code 6210 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2007.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has provided adequate examinations in this case.  Those examinations are described in the section in which the Board addresses the merits of the issues on appeal. 

The Board acknowledges that the Veteran's representive has submitted an argument that the Veteran's last VA examinations concerning the disabilities on appeal occurred in 2013 and therefore a more contemporaneous examination would be required.  The Board notes that the mere passage of time since the last examination is not reason enough, alone, to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss or otitis externa since the most recent examination and, in any case, the Veteran has not argued the contrary as he has not alleged during the pendency of the claim that his bilateral hearing loss or otitis externa have worsened since the March 2013 examinations.  The Board will therefore proceed with the adjudication of this appeal.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


      
Increased Rating for Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently rated 0 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  He contends that his bilateral hearing loss disability is more severe than rated.  In his April 2008 notice of disagreement, he reported that his hearing loss requires him to use hearing aids but that he cannot where the devices because of chronic ear infections.  

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2014).  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2014).  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VII, whichever is higher.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

It is noted that otitis media is to be rated as hearing impairment, under the facts of this case.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201.  

An April 2007 VA audiological examination showed pure tone thresholds, in decibels, as the following:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
40
35
40
50
41.25
LEFT
35
40
45
40
40

Word recognition scores were noted as 100 percent for both the right and left ears.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the April 2007 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

A September 2007 VA audiological examination report shows that the pure tone thresholds, in decibels were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
40
50
65
70
56.25
LEFT
45
55
65
70
58.75

Speech recognition ability on the Maryland CNC word list was 88 percent in the right ear, and 88 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the September 2007 audiometric evaluation reveals Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

An October 2009 VA audiological examination report shows the pure tone thresholds, in decibels were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
40
35
50
38.75
LEFT
25
30
35
30
30

Speech recognition ability on the Maryland CNC word list was 96 percent in the right ear, and 96 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the October 2009 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The examiner also noted that the mild to moderate degree of hearing loss in the high frequencies and the excellent word recognition ability in both ears would enable him to function in most indoor environmental situations and that while using his hearing aids, the Veteran's hearing levels should approximate normal range.  The examiner did note that the Veteran may have some difficulty hearing in background noise.  


A March 2013 VA audiological examination report shows the pure tone thresholds, in decibels were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
40
40
55
41
LEFT
30
40
40
35
36

Speech recognition ability on the Maryland CNC word list was 98 percent in the right ear, and 98 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the March 2013 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

The March 2013 examination report includes the examiner's comments that his level of hearing loss would cause moderate difficulties in many communications situations, he would have greater impairment in higher noise environments and difficulty with localization of sounds and voices, but would have little or no trouble communicating in quiet environments.  

None of the audiology examinations conducted during appeal period have demonstrated an exceptional pattern of hearing loss that would warrant application of the alternate system of rating.  38 C.F.R. § 4.86 (2014).

The Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.  The April 2007, September 2007, October 2009, and March 2013 VA audiological examinations show that while the Veteran has hearing loss, his disability does not warrant a compensable rating when his audiological examination results are applied to VA regulations.  

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants a compensable rating.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2014).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, and finds his statements that his hearing impairment has worsened over the years to be credible.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss with otitis media disability. Hence the appeal as to aa higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102. 4.3 (2014).  


      Increased Rating Otitis Externa

The Veteran is appealing his currently assigned a 10 percent rating for service connected otitis externa pursuant to 38 C.F.R. 4.87, Diagnostic Code 6210.  The Board notes that this is the maximum rating available under this Diagnostic Code as it contemplates otitis externa that is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.  

A September 2007 VA ear disease examination report shows that the Veteran had a history of recurrent otitis externa associated with otalgia and drainage.  The Veteran reported that the condition was treated with neomycin/polymyxin ear drops when drainage occurred.  The Veteran was also noted to have eustachian tube dysfunction with pain with altitude changes and audiological evidence of hyper complaint tympanic membranes associated with neurosensory hearing loss and eustachian tube dysfunction.  Physical examination of the right ear showed auricle, external canal normal, tympanic membrane normal but valsalva sluggish.  The Veteran's left ear showed auricle, external canal normal.  Tympanic membranes were normal and valsalva was sluggish.  

A June 2008 VA treatment record shows that the Veteran complained of persistent right sided otitis externa since his last visit in 2007.  The Veteran reported episodes of purulent otorrhea and pain in the right ear greater than the left ear monthly.  Physical examination of the right ear showed pinna with slight erythema at meatus, EAC excoriated, erythematous, and EAC within normal limits.  Examination of the left ear shows pinna, EAC, and tympanic membrane within normal limits.  The Veteran was diagnosed with recurrent otitis externa and instructed to use Floxin and to initiate prophylaxis with daily Polysporin powder.  

A November 2008 VA treatment record shows that the Veteran was assessed with a chronic ear disease now under good control.  Physical examination showed normal pressure.  The Veteran reported that he was unable to fly on airplanes, and reported no respiratory congestions or allergies.  The Veteran's tympanic membranes were intact.  The right tympanic membrane was thin with an atrophic and he reported trouble with valsalva.  The physician's impression was chronic eustachian tube dysfunction stable at the time.  

An October 2009 VA ear disease examination report shows that the Veteran reported that when he changes altitudes, such as driving up and down mountains for on airplanes that he will get blocked ears with pain and draining.  The examiner noted that the Veteran wore bilateral hearing aids and used topical medications including antibiotics and Floxin otic drops for his chronic ear infections.  Physical examination of the right ear was noted as auricle, external canal with some scaling and debris with chronic otitis externa.  The tympanic membrane, epitympanum and mastoid were normal.  Physical examination of the left ear was noted with a normal auricle.  The external canal was observed with some squamous debris and chronic otitis externa.  The tympanic membrane, epitympanum and mastoid were normal.  The examiner reported that the Veteran continued to have chronic otitis externa.  

A March 2013 VA ear condition examination report shows that the Veteran was diagnosed with a perforated tympanic membrane.  The Veteran reported that he began having short term episodes of clear drainage from both ears and was diagnosed with chronic otitis externa.  He reported that these episodes occurred once a year and he used topical medications for treatments.  The Veteran did not report any other ear conditions.  The examiner noted that the Veteran ear conditions did cause hearing impairments as well as required frequent and prolonged treatments.  Physical examination of the ears shown normal external ears and normal ear canals, normal tympanic membranes, normal gait,  and normal Rombert test.  The examiner reported that the Veteran's ear condition did not impact his ability to work.  The examiner also reported that the Veteran's otitis externa flared up about once per year and was characterized by only clear drainage without infections or itching.  During time periods between flare ups the Veteran's condition was noted as asymptomatic.  Further, the examiner noted that the ear condition did not impact the Veteran's ability to work.  The examiner did note that the wearing of hearing aids in the ear canal may aggravate the condition.  

The Board notes that the 10 percent evaluation is the maximum rating for otitis externa under Diagnostic Code 6210. 

The Veteran is competent to report his symptoms and although the Board has considered the lay evidence, the criteria of Diagnostic Code 6210 pertaining to chronic otitis externa contemplate symptoms to include swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Diagnostic Code 6210 does not provide for a rating higher than 10 percent for any reason, including severity of itching, but recognizes the chronic nature of the impairment.  The maximum rating available under Diagnostic Code 6210 has been assigned.  

To the extent that interference with employment has been asserted due to otitis externa, the 10 percent evaluation assigned contemplates loss of time due to exacerbations of otitis externa, if any.  38 C.F.R. § 4.1 (2014).

The evidence does not show findings that would warrant a higher rating in excess of 10 percent under other, potentially alternative, diagnostic codes pertaining to ear disabilities.  The Veteran's otitis externa is not manifested by ear impairment or symptomatology such as Meniere's syndrome, a loss of auricle, or neoplasm of the ear.  Accordingly, there is no basis for a rating in excess of 10 percent under alternative Diagnostic Codes 6205, 6207 and 6208.  38 C.F.R. § 4.87 (2014). 

Therefore, the Board finds that the preponderance of the evidence is against assigning a schedular rating higher than 10 percent for otitis externa.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


      Extraschedular Consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran's symptoms are contemplated by the schedular rating criteria and higher ratings are available for more severe hearing loss.  It has not been ignored that the Veteran reports problems in wearing his hearing aids due to ear infections or the examiners' comments regarding noisy environments.  However, the examiners also commented that he would be able to communicate in quiet environments and would be functional in most indoor environments.  Although he would have a different functional loss in different environments, the Board finds that the schedular rating criteria, which depend on thresholds and word recognition, do contemplate his disability and the differences in functional loss in different noise environments does not make his disability picture an unusual one.  Thun v. Peake, 22 Vet. App. 111 (2008).  His symptoms, and the severity of his symptoms, of otitis externa, are contemplated by the criteria under which that disability is rated, as to both the kind of symptoms and their severity.  The evidence as to altitude changes and ear drainage and pain does not place his disability outside of the symptoms contemplated by the schedular criteria.  The frequency of his ear infections is not so great as to make is a collective effect between his two disabilities on appeal to make his disability picture an unusual one and there is no evidence of any meaningful collective effect of his other service connected disabilities acting with either disability on appeal.  For these reasons, the Board finds that the preponderance of the evidence is against referral for extraschedular consideration in this case.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for otitis externa is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


